            Case 1:19-cv-01746-NYW Document 1-3 Filed 06/17/19 USDC Colorado Page 1 of 1
6/14/2019                                                                     Register of Actions and Party Information
      Register of Actions
                   Filed by                    Case Number: 2019CV030022                                                   Division: 3
                   Plaintiff/Petitioner
                   Filed by
                                                   Case Type: Other                                                 Judicial Officer: Keri Ann Yoder
                   Defendant/Respondent
                   Filed by Court              Case Caption: Kee, James Randy v. Town Of Mountain                   Court Location: San Miguel County
                                                             Village


       Filing ID          Date Filed        Authorizer         Organization   Filing Party      Document                        Document Title                    Document Security

       C5C495655BD40      05/29/2019 9:49   Christina Marie    FLEMING and    James Randy Kee   Waiver of Service               Waiver of Service                 Public
                          AM                Magliaro           LOWENBERG

       75BE280DBB3B4      05/16/2019 5:09   Christina Marie    FLEMING and    James Randy Kee   Complaint w/Jury Demand         Complaint w/Jury Demand           Public
                          PM                Magliaro           LOWENBERG



                                                                                                Summons                         Summons                           Public

                                                                                                Civil Case Cover Sheet          Civil Case Cover Sheet            Public




      Party Information
       Party Name                                             Party Type                            Party Status                         Attorney Name

       James Randy Kee                                        Plaintiff                             Active                               Christina Marie Harney (FLEMING and
                                                                                                                                         LOWENBERG)

       Town of Mountain Village                               Defendant                             Active                               N/A




                                                                                                                                         Exhibit C
                                                                                                                                                                                      1/1
